Citation Nr: 0015597	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for cervical strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION


The veteran had active duty from May 1984 to March 1990 and 
from January 1991 to August 1991.

In May 1997, the Board of Veterans' Appeals (Board) denied 
service connection for residuals of a concussion, blurred 
vision, and headaches. The Court of Appeals for Veterans 
Claims (Court) affirmed that decision in an Order dated April 
30, 1999. Pursuant to a joint motion by the veteran's 
representative and the VA General Counsel, the Court vacated 
the Board's decision to the extent that it failed to 
adjudicate the claim of service connection for cervical 
strain.


FINDING OF FACT

The claim of entitlement to service connection for cervical 
strain is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for cervical 
strain is well grounded.  38 U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

In the present case, the service medical records reflect that 
the veteran was involved in a motor vehicle accident in June 
1991.  At the time, he complained of left sided headaches.  
He denied any head trauma or loss of consciousness. The 
diagnosis was brain concussion, mild. 

A VA examination report dated in April 1995 reflects that the 
veteran reported that he hit the left side of his head in a 
motor vehicle accident in service and lost consciousness for 
a few seconds.  He reported headaches every 3 to 4 months 
responding to over the counter analgesic and of variable 
duration.  The headaches did not interfere with activity of 
daily living. The diagnoses included cervical strain, without 
clinical evidence of radiculopathy, no evidence of 
myelopathy. 

At a November 1995 hearing, the veteran stated that he had 
headaches when he had discomfort with his neck, when it was 
dark, or when he was reading. At a March 1997 hearing, the 
veteran did not specify any residuals of the concussion he 
had, except for soft tissue damage.

Having reviewed the record, the Board finds that the 
requisite elements of a well-grounded claim are present. The 
veteran sustained an injury arguably affecting the cervical 
spine in service and has given a history of recurrent 
symptomatology since that time. Cervical strain was diagnosed 
on VA examination in April 1995. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; Savage.


ORDER

The claim for service connection for cervical strain is well-
grounded.


REMAND

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a cervical 
spine disability since April 1995.  After 
securing the necessary release, the RO 
should obtain these records.

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA medical examination for the purposes 
of determining the etiology and likely 
date of onset of his cervical spine 
disability.  The claims folder must be 
made available for review by the examiner 
in conjunction with the examination.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
review the claims folder and the results 
of any testing prior to providing an 
opinion as to whether the veteran's 
cervical spine disability is at least as 
likely as not linked to his period of 
service, any incident therein, or any 
continuous symptomatology.  A complete 
rationale for any opinion expressed by 
the examiner must be provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4. After the development requested above 
has been completed to the extent 
possible, the RO should review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



